514 So. 2d 430 (1987)
Angel Antonio SEOANE, Appellant,
v.
Francisca Milian SEOANE, Appellee.
No. 87-1695.
District Court of Appeal of Florida, Third District.
November 3, 1987.
Villalobos & Ramos and Ameli Padron-Fragetta, Miami, for appellant.
Myra Bennett Torres, Miami, for appellee.
Before SCHWARTZ, C.J., and BASKIN and FERGUSON, JJ.
*431 PER CURIAM.
Agreeing with the trial court that appellant's prior actions, in and out of court, are inconsistent with his current position that appellee is not entitled to relief, we affirm the Order Declaring that Husband is Estopped from Denying the Validity of his Dominican Divorce. See Arnold v. Arnold, 500 So. 2d 739 (Fla.3d DCA 1987); Clagett v. King, 308 A.2d 245 (D.C.App. 1973); Mayer v. Mayer, 66 N.C. App. 522, 311 S.E.2d 659, review denied, 311 N.C. 760, 321 S.E.2d 140 (1984).
Affirmed.